Citation Nr: 0819160	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  04-39 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for disability from 
positive human immunodeficiency virus (HIV) status.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, variously diagnosed as major depressive 
disorder and as dysthymia.


REPRESENTATION

Appellant represented by:	J. T. Simonetti, Jr., Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran had active duty service as a member of the 
Alabama Army National Guard (ALARNG) from August 31, 1978, to 
November 30, 1978, from October 6, 2001, to October 18, 2002, 
and from March 15, 2003, to May 2, 2003.  With regard to the 
veteran's third and final period of active duty, a Department 
of Defense (DD) Form 220, Active Duty Report, states that he 
began a period of active duty on March 15, 2003, and his 
report of separation and record of service in the ARNG of 
Alabama states that the effective date of his 
discharge/separation was May 3, 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran's claim of service connection for disability from 
positive HIV status is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served on active duty from October 6, 2001, 
to October 18, 2002.  He was prescribed medication for 
anxiety and depression during that period.

2.  The veteran was ordered to active duty for period of 49 
days in March 2003.  

3.  The veteran was diagnosed as HIV positive while on active 
duty in March 2003.

4.  The veteran's depression was aggravated during his period 
of active duty from March 15, 2003, to May 2, 2003.




CONCLUSION OF LAW

The veteran's major depressive disorder was aggravated during 
a period of active duty.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran initially served a period of active duty from 
August 31, 1978, to November 30, 1978.  He later served a 
period of active duty from October 6, 2001, to October 18, 
2002.  His last period of active duty was from March 15, 
2003, to May 2, 2003.  The veteran submitted his claim for 
entitlement to service connection for an acquired psychiatric 
disorder in May 2003.

The veteran's service medical records (SMRs) show that he was 
being treated for anxiety/depression during his period of 
active duty from October 2001 to October 2002.  The records 
do not contain a reference to any psychiatric complaints or 
treatment at any time prior to that.  A physical examination 
report from August 2002 noted that he had been prescribed 
several psychotropic medications to include Paxil, Celexa, 
and Clonazepam.  Evidence of record notes that the veteran's 
mother had passed away during 2002 and he had become 
depressed over her death.  The veteran's anxiety/depression 
was considered not to be disqualifying at the time of his 
physical examination.

The veteran completed a Department of the Army (DA) Form 
7349-R. Initial Medical Review - Annual Medical Certificate, 
on March 5, 2003.  He reported that he was taking Paxil, 
Clonazepam, and Ambien.  The medical reviewer signed off on 
the form on the same date.  The medications were noted.  The 
examiner said the veteran's depression and anxiety were 
responsive to medications per the veteran's report.  

The veteran was issued orders to active duty in March 2003.  
The veteran underwent routine medical assessment at that 
time, to include vaccinations and testing for exposure to 
HIV.  A blood sample drawn on March 21, 2003, tested positive 
for exposure to HIV.  Repeated testing confirmed the results.  
An Individual Sick Slip, dated April 3, 2003, said that the 
veteran was undeployable until further laboratory results 
became available.  The veteran was not to receive any further 
vaccinations.  

The veteran was hospitalized in a military facility for 
treatment of major depression from April 16, 2003, to April 
25, 2003.  The discharge summary noted that the veteran had 
been informed of the results of the laboratory test results, 
and HIV status, one week earlier.  The veteran gave a one 
year history of depressed mood, anhedonia, insomnia, feelings 
of guilt/worthlessness, and suicidal thoughts.  The onset of 
symptoms was after the death of his mother, approximately a 
year earlier.  The veteran was noted to have follow-up care 
scheduled with VA.

Associated with the claims folder are VA treatment records 
for the period from April 2003 to December 2006.  The records 
document ongoing treatment for the veteran's major depressive 
disorder.  

The veteran was hospitalized at Carraway Methodist Medical 
Center for three days in May 2006.  He had been transferred 
to that facility from a VA facility because he was 
threatening suicide.  His discharge diagnosis was major 
depressive disorder, recurrent.  He was noted to have a 
Global Assessment of Functioning (GAF) score of 45 on 
admission and a GAF of 50 on discharge.

The veteran was afforded VA examinations in February 2004 and 
October 2006, respectively.  In 2004 the veteran reported 
receiving treatment for his depression from VA for the last 
six months.  He said he had been feeling depressed since the 
death of his mother for two years.  The veteran said he 
worried constantly about his health.  The veteran was given a 
diagnosis of dysthymia and a GAF of 70.  The examiner was not 
asked to provide an opinion as to whether or not the 
veteran's psychiatric disorder was related to service.

In October 2006 the VA examiner was asked to review the 
evidence of record and provide an opinion as to whether the 
veteran's depression was aggravated during his last period of 
service.  The examiner reviewed the veteran's history.  It 
was noted that the veteran became depressed after the death 
of his mother.  However, the symptoms significantly changed 
in severity and scope after his diagnosis of being HIV 
positive.  The veteran began to feel hopeless and suicidal 
after he was diagnosed.  The examiner said the veteran's 
symptoms were now severe.  The diagnosis was major depressive 
disorder.  A GAF score of 50 was assigned.

The examiner noted that the veteran reported a history of 
depression and anxiety due to grief regarding his mother's 
death in 2003 [sic].  He was prescribed psychotropic 
medications but no other psychiatric services were required 
for treatment of his condition.  The veteran reported an 
aggravation of his depression after his HIV diagnosis, a time 
during his last period of active duty.  The examiner said the 
veteran's depression was mild prior to that time.  The 
veteran was hospitalized for depression while on active duty 
and required more intensive treatment.  The examiner said the 
veteran's depression was severe and this represented a 
significant aggravation and worsening of his depressive 
condition compared to his mood prior to March 2003.  The 
examiner said the veteran's condition was considered to be 
severe based on his requirement for more intensive 
psychiatric treatment, frequent suicidal ideation, a recent 
psychiatric hospitalization, for suicidal ideation, and 
significant anhedonia.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).

In addition to the above-mentioned requirements for service 
connection, claimants are presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, and infirmities - a presumption of 
soundness.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only such 
conditions as are recorded in entrance examination reports 
are to be considered as "noted," and a history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a "notation" of such conditions.  Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. 
West, 12 Vet. App. 254, 259 (1999) (history of preservice 
existence of conditions recorded at the time of examination 
will be considered together with all other material evidence 
in determinations as to inception (citing 38 C.F.R. § 
3.304(b)).

In order to rebut the presumption of soundness, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); see also 
VAOPGCPREC 3- 2003.  In rebutting the presumption of 
soundness, records made prior to, during or subsequent to 
service, concerning the inception of the disease/disorder may 
be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. 
Cir. 2000).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2007).

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent in 
Wagner and applies to claims which were pending on or filed 
after May 4, 2005.  As the veteran's case was filed after 
that date, the amendment applies.

In addition, a pre-existing disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  See Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 
3.306(a) (2007).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2007); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c) (2007).  The term INACDUTRA is defined, in 
part, as duty, other than full-time duty, under sections 316, 
502, 503, 504, or 505 of title 32 [U. S. Code] or the prior 
corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 
2002); 38 C.F.R. § 3.6(d) (2007).

As noted, certain evidentiary presumptions--such as the 
presumption of sound condition at entrance to service, the 
presumption of aggravation during service of preexisting 
diseases or injuries which undergo an increase in severity 
during service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to period of [ACDUTRA], a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").  The presumptions are, however, applicable in 
cases involving active duty.

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran was serving on active duty for the period in 
question in this case, March 15, 2003, to May 2, 2003.  The 
evidence is unequivocal that the veteran was treated for 
depression prior to his last period of active duty.  In fact, 
he was diagnosed and treated for depression during a prior 
period of active duty.  Thus, his depression pre-existed his 
last period of active duty.  The veteran was still under 
treatment for his depression at the time he began his period 
of active duty in March 2003.  The treatment consisted of 
continuing to take prescribed medications as evidenced by his 
Annual Medical Certificate of March 5, 2003.

The SMR evidence clearly shows a change in the veteran's 
depression following his notification of his HIV status.  His 
depression became more pronounced.  He was hospitalized for 
treatment at a military facility in April 2003.  He was 
referred to VA for continued treatment upon his release from 
the hospital.  The evidence of record documents that the 
veteran has continued to receive treatment by means of 
therapy and medication since April 2003.  He was hospitalized 
for suicidal ideation in May 2006.  The evidence of record 
does not show any sustained lessening of symptoms from the 
time of the veteran's hospitalization on active duty in April 
2003.

The October 2006 VA examiner reviewed the evidence of record 
and concluded that the veteran's depression was mild prior to 
his last period of active duty that began in March 2003.  The 
examiner concluded that the veteran's HIV status clearly 
affected his depression and the symptomatology became much 
more significant and required more intensive treatment.  The 
examiner said the symptoms now, as then, are severe.  

The Board finds that the veteran's depression did pre-exist 
his period of active duty that began on March 15, 2003.  The 
Board also finds that the veteran's depression was 
permanently aggravated during that same period of active 
duty.  Although the veteran was under orders for a limited 
period of time, the events involved in this case are such 
that his depression was aggravated during that active duty.  
The veteran's claim for service connection for major 
depressive disorder is granted.

In light of the Board's determination, no discussion of VA's 
duties to notify and assist is necessary.


ORDER

Entitlement to service connection for major depressive 
disorder is granted.

REMAND

The veteran's SMRs contain a number of results of testing for 
HIV exposure from 1986 to 2003.  His most recent tests were 
negative in October 2001 and August 2002.  The latter test 
was during a period of active duty that ended in October 
2002.  The veteran was then ordered to a new period of active 
duty beginning on March 15, 2003.

The veteran was tested on March 21, 2003.  As noted elsewhere 
in this case, he tested positive for HIV exposure at that 
time.  Subsequent testing has confirmed the results of the 
initial test results.

The veteran has alleged that his HIV condition was aggravated 
during his last period of active duty.  Although there are 
medical records regarding his treatment following his 
diagnosis, there is no medical opinion of record to assess 
the veteran's contention of aggravation.  

The Board notes that, although the veteran makes the argument 
that his HIV status was aggravated during his last period of 
active duty, thus preexisting his last period of active duty, 
the question of its onset has not been established at this 
time.  Given that he left active duty in October 2002 and 
tested positive in March 2003, it is possible that the onset 
was during his last period of active duty.  

The veteran served another two months of active duty 
following his last HIV test in August 2002.  Although the 
veteran had reported sexual contacts in December 2002 and 
early 2003 in VA treatment records from May 2003, there is no 
medical opinion of record to address the question of onset of 
his HIV positive status.  A medical opinion is required to 
address both the date of onset of his HIV positive status, 
and whether or not the condition was aggravated during the 
period of active duty from March 15, 2003, to May 3, 2003.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
etiology/onset of his HIV positive 
status.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examiner must indicate 
that the claims folder was reviewed in 
conjunction with the examination.  The 
examiner should specifically review the 
VA outpatient medical entries that relate 
the veteran's description of his sexual 
contacts in 2002 and 2003.

The examiner is requested to opine 
whether there is at least a 50 percent 
probability or greater that the veteran's 
HIV positive status could have had its 
onset during his period of active duty 
from October 2001 to October 2002.  If 
the examiner determines that the 
veteran's HIV positive status is 
unrelated to that period of active duty, 
or cannot say without resorting to 
speculation, the examiner is requested to 
provide an opinion as to whether the 
condition was permanently aggravated 
during the veteran's last period of 
active service, March 15, 2003, to May 3, 
2003.  A complete rationale for any 
opinion expressed must be provided.

2.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and his attorney should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


